Mr. Justice Waterman delivered the opinion op the Court. It is true, as contended by appellant, that the architect had no power to change the contract, or to do more than was intrusted to him by the agreement, and that if he acted fraudulently, the parties are not bound by such action. It does not appear that the architect acted fraudulently; he may have erred in thinking that the work was well done—the testimony given on behalf of appellant tends to show that he did—but there is no evidence to the effect that the architect was actuated by any improper motive. The burden of showing that the architeót fraudulently gave the certificate in question, was upon appellant; this he did not show. The mere fact that the building was not completed at the agreed time, and that the architect allowed appellees the full contract price, did not establish that the certificate was fraudulently issued. It is too late for appellant to contend that he did not authorize Fry, the architect, to sign the agreement. Appellant accepted such signing, acted under the contract with full knowledge of how it was made, and is bound thereby. The judgment of the Superior Court is affirmed.